Citation Nr: 1444596	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Northern Louisiana Medical Center from September 27, 2011, to September 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Shreveport, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is eligible for VA payment of medical expenses incurred at a private medical facility from September 27, 2011 to September 30, 2011.  While VA has conceded that the Veteran's medical condition on September 27, 2011 was emergent, VA has asserted that VA care facilities were feasibly available at the time, but that the Veteran chose not to use VA services.  In his January 2012 notice of disagreement the Veteran indicated that his medical condition at the time in question precluded his transfer to a VA facility.  The Veteran further indicated that in choosing not to transfer to a VA facility he was following the advice of his private cardiologist, George B. Smith, MD.

The Board finds that due to the issue at hand, in other words, the matter of whether the Veteran's medical condition on September 27, 2011 was stable enough for transfer to a VA facility, the Veteran should be given additional time, and, if necessary, assistance in obtaining a statement from the physician in question.

Further, and in light of the Veteran's statements added to the claims file subsequent to the VA physician's February 2012 opinion, the Board finds that another examiner's review of this case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to submit a written statement from Dr. Smith regarding whether the Veteran's medical condition on September 27, 2011, was stable enough for transfer to a VA facility.

2.  After waiting the appropriate time, and regardless of whether a response from Dr. Smith (or other evidence ) is received, the Veteran's claims file should be forward to the appropriate examiner for an answer to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's treatment beginning September 27, 2011 was for a medical emergency of such nature that delay would have been hazardous to life or health and thereby precluded the Veteran's transfer from the non-VA facility to a VA medical center for continuation of treatment for the disability? 

Rationale for all requested opinions shall be provided.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



